1   Notice: This opinion is subject to formal revision before publication in the Atlantic
 2   and Maryland Reporters. Users are requested to notify the Clerk of the Court of
 3   any formal errors so that corrections may be made before the bound volumes go
 4   to press.
 5
 6                  DISTRICT OF COLUMBIA COURT OF APPEALS
 7
 8                       Nos. 16-FS-1291, 16-FS-1292 & 16-FS-1293
 9
10                                 IN RE PETITION OF D.R.M.;
11                                    T.M.S., APPELLANT.
12
13                          Appeals from the Superior Court of the
14                                   District of Columbia
15                        (ADA-70-15, ADA-71-15, & ADA-72-15)
16
17                          (Hon. Sean C. Staples, Magistrate Judge)
18                         (Hon. Yvonne Williams, Associate Judge)
19
20   (Argued September 27, 2017                             Decided December 20, 2018)
21
22                               (Amended January 10, 2019) *
23
24         Leslie J. Susskind for appellant T.M.S.
25
26         Sabine Browne for appellee D.R.M.
27
28         Rhodalyn Primes Okoroma, Assistant Attorney General, with whom Karl A.
29   Racine, Attorney General for the District of Columbia, Todd S. Kim, then Solicitor
30   General, and Loren L. AliKhan, then Deputy Solicitor General, were on the brief, for
31   the District of Columbia.
32
33         N. Kate Deshler Gould, guardian ad litem, filed a statement in lieu of a brief
34   in support of appellee D.R.M.


           *
               This amended opinion reflects a clarification in our standard of review.
                                               2

35         Before BLACKBURNE-RIGSBY, Chief Judge, and GLICKMAN and THOMPSON,
36   Associate Judges.
37

38         BLACKBURNE-RIGSBY, Chief Judge: Appellant T.M.S. appeals the Superior

39   Court’s order terminating her parental rights over her three biological daughters,

40   A.S., M.S., and T.S., and granting the adoption petition of the children’s foster

41   parent, appellee D.R.M. T.M.S. broadly argues that the magistrate judge, in his

42   order, which the associate judge affirmed, erred in (1) finding that she was unfit to

43   parent her children, and (2) finding that D.R.M.’s petition for adoption was in the

44   best interests of her children. The trial court’s decision that T.M.S. was unfit to

45   parent her children and that adoption is in the best interests of the children is

46   supported by clear and convincing evidence in the record. We affirm.

47

48                        I.    Factual and Procedural Background

49

50         The record demonstrates that on January 28, 2012, Metropolitan Police

51   Department (“MPD”) officers found ten-year-old A.S., nine-year-old M.S., and

52   four-year-old T.S., home alone. “[T]he home had minimal electricity, no gas, was

53   infested with mice, and had minimal food and no hot water.” The children reported

54   to the officers that T.M.S. had left the “home early that morning and had not returned

55   by evening.” Upon removal, the girls were placed at St. Ann’s Infant and Maternity
                                              3

56   Home until February 29, 2012, when they were placed together in a foster care home.

57   On April 25, 2012, T.M.S. stipulated to the adjudication of neglect of her three

58   daughters, admitting that “she suffered from a mental illness that impacted her

59   ability to parent” her children, “and that her failure to receive treatment, the

60   condition of her home and her leaving the children unattended provided a basis for

61   the Court to find neglect pursuant to D.C. Code [§§] 16-2301 (9)(A)(ii) and (iii)

62   [(2012 Repl.)].” As a result, the three children were put into the care of the Child

63   and Family Services Agency (“CFSA”). On September 9, 2013, T.M.S. and the

64   children’s biological father, R.L.A., 1 were granted supervised visitation rights. On

65   December 20, 2014, the girls were placed into D.R.M.’s home.

66

67         Following the children’s removal from T.M.S.’s home, the trial court ordered

68   her to undergo a mental health evaluation and participate in Cognitive Behavioral

69   Therapy (“CBT”) and weekly drug tests. Following a psychiatric evaluation of

70   T.M.S., McClendon Center psychiatrist, Dr. Steven Steury, diagnosed T.M.S. with

71   “Adjustment [D]isorder, mixed depression [and], mixed depressed mood,” and

72   prescribed her Zoloft. T.M.S.’s treating therapist Korey Puckett, who has been

73   treating T.M.S. using CBT, testified that T.M.S.’s symptoms include “maladaptive


           1
               R.L.A. and T.M.S. share nine children. R.L.A. has been in and out of jail
     for all of the children’s lives and consented to the girls’ adoption.
                                              4

74   thoughts,” “crying spells and repressed feelings,” which cause her to “have a

75   heightened suspicion” of others and assume others are trying to hurt her. The record

76   indicates that the paramount concern of Dr. Steury and Mr. Puckett is that T.M.S.’s

77   mental illness causes “poor [behavior] choice[s],” which prevent her from putting

78   the best interests of her children above what she wants for her children. On June 5,

79   2013, the permanency goal was changed from reunification to adoption.

80

81            a. The Termination of Parental Rights (“TPR”) and Adoption
82               Hearing
83

84         The TPR and adoption hearing was held on October 15, 16, 23 and 28, 2015,

85   before Magistrate Judge Staples. Although none of the three children testified at

86   trial, the trial court admitted statements that they made to their counselor, James

87   Sean Delehant, regarding their wishes for adoption and future relationship with

88   T.M.S. All three children expressed their desire to be adopted by D.R.M., exhibited

89   a clear understanding of the meaning of adoption, and understood “that they may

90   lose all contact with [T.M.S.]” should they be adopted. The trial court took judicial

91   notice that A.S., who was fourteen years old at the time, consented to the adoption,

92   after A.S. signed and submitted to the court a consent form indicating her desire to

93   be adopted by D.R.M. See D.C. Code § 16-304 (b)(1) (2012 Repl.).

94
                                                5

 95         At the hearing, the court heard a great deal of testimony about T.M.S.’s

 96   struggles with mental illness and her lack of progress in ameliorating the conditions

 97   that led to her children’s removal.2 The court also heard quite a bit of testimony

 98   about the children’s mental, emotional, and developmental struggles and their

 99   progress throughout their time following their removal from T.M.S.’s care. The

100   court relied primarily on the testimony of six key witnesses: the foster mother,

101   D.R.M.; the social worker, Christine Dogger; the expert witness, Dr. Seth King; the

102   counselor, Mr. Delehant; the birth mother, T.M.S.; and the birth mother’s therapist,

103   Mr. Puckett.3

104

105



            2
               Dr. Steury has been treating T.M.S. since approximately 2010. Although
      he did not testify during the proceedings, portions of his reports and diagnoses were
      read into the record by Joy Ellis-George, the Director of Nursing and Health Services
      at the McClendon Center. Ms. Ellis-George testified that Dr. Steury diagnosed
      T.M.S. with “Adjustment [D]isorder, mixed depression, [and] mixed depressed
      mood” and that T.M.S.’s records also indicated mental retardation, personality
      disorder, general medical conditions, hypertension, psychosocial environmental
      problems, stressors, and financial stressors.
            3
               Although the trial court relied less heavily on their testimony, the following
      five witnesses also testified and were credited by the court: (1) Pamela Brown of
      D.C. Pretrial Services; (2) Arleina Davis, a CFSA family support worker who
      assisted during visitations between the girls and T.M.S.; (3) Toi Bailey, A.S.’s
      community support worker; (4) Ashley Singleton, M.S.’s and T.S.’s community
      support worker; and (5) Joy Ellis-George, custodian of records for the McClendon
      Center.
                                                 6

106             b. The Magistrate Judge’s Ruling and the Associate Judge’s
107                Affirmance on Review
108

109         In detailed findings of fact and conclusions of law based on the

110   aforementioned testimony, the trial court concluded that T.M.S. was unfit to parent

111   the girls. See D.C. Code §§ 16-304 (e) and -2353 (b) (2012 Repl.).4 Therefore, the

112   trial court concluded that T.M.S. withheld her consent to adoption contrary to the

113   children’s best interests. Finally, the trial court concluded that adoption by D.R.M.

114   was in the children’s best interests, and T.M.S.’s consent was therefore waived.

115

116         The trial court noted that T.M.S. “deeply loves her children,” but that she,

117   nonetheless, was not fit to parent the children “due to her long-term, ongoing

118   unresolved mental health issues, refusal to admit to the neglectful conditions that her

119   children were living in, and lack of stable housing.” The trial court further reasoned

120   that T.M.S. cancelled several scheduled visits with the children over the years.

121   During several of the visits that T.M.S. attended, she exhibited a variety of irrational

122   emotional states, which upset and agitated the children. Additionally, she continued



            4
                Section 16-304 (e) provides that the trial court may grant a petition for
      adoption without the natural parent’s consent upon finding that the natural parent is
      withholding consent contrary to the child’s best interest. Section 16-2353 (b)
      outlines the Termination of Parental Rights factors, which the court must consider
      before determining that terminating a natural parent’s right to parent a child, is in
      that child’s best interests.
                                               7

123   to bring large amounts of food and unhealthy snacks to visits with the children,

124   notwithstanding that two of the three children struggled with obesity, which greatly

125   impacted their health and wellbeing. Finally, the trial court did not find T.M.S.’s

126   progress sufficient and did not expect her to make adequate progress in a reasonable

127   amount of time to be able to care for her children “in a way that does not endanger

128   their welfare.”

129

130          The trial court credited D.R.M.’s testimony and found that D.R.M. provided

131   a loving and stable home for the children. Magistrate Judge Staples further found

132   that D.R.M. understood and was capable of addressing the children’s educational,

133   medical, and emotional needs, and that adoption by D.R.M. was in the children’s

134   best interests.

135

136          On review, Associate Judge Williams affirmed the magistrate judge’s

137   decision, finding that it was based on firm factual findings and that the magistrate

138   judge did not abuse his discretion. The trial court thus concluded, by clear and

139   convincing evidence, that T.M.S.’s withholding of consent was contrary to the best

140   interests of the children. This appeal followed.

141

142
                                                8

143                                      II.    Discussion

144

145         When reviewing a proceeding to terminate parental rights and waive a natural

146   parent’s consent to adoption, we review “for abuse of discretion, errors of law, and

147   clear lack of evidentiary support.” In re J.O., 176 A.3d 144, 153 (D.C. 2018) (citing

148   In re J.J., 111 A.3d 1038, 1043 (D.C. 2015)). In our review, we must determine

149   whether the trial court “exercised its discretion within the range of permissible

150   alternatives, based on all the relevant factors and no improper factors.” In re T.W.M.,

151   964 A.2d 595, 601 (D.C. 2009) (internal quotation marks and citation omitted).

152   “Legal questions are reviewed de novo, but findings of fact are reviewed for clear

153   error.” In re J.O., supra, 176 A.3d at 153 (citing D.C. Code § 17-305 (a) (2012

154   Repl.)). We then evaluate “whether the trial court applied the correct standard of

155   proof,” and assess whether the “decision is supported by substantial reasoning drawn

156   from a firm factual foundation in the record.” In re T.W.M., supra, 964 A.2d at 601

157   (citation and quotation marks omitted); see also In re J.O., 174 A.3d 870, 881 (D.C.

158   2017).

159

160

161
                                                 9

162             a. The Trial Court’s Determination That T.M.S. Is Unfit to Parent
163                Her Three Children Is Supported by Clear and Convincing
164                Evidence
165

166         Adoption requires the consent of the biological parent. D.C. Code § 16-304

167   (a). If, however, the biological parent has not voluntarily consented, the court may

168   waive this consent by finding that the biological parent is unfit, In re Ta.L., 149 A.3d

169   1060, 1081 (D.C. 2016) (en banc), and that the parent is withholding consent

170   contrary to the child’s best interests. D.C. Code § 16-304 (e). We clarified, in our

171   en banc decision, In re Ta.L., that given the presumption that a child’s best interests

172   are “served by being placed with his or her fit natural parent,” prior to terminating

173   parental rights, the court must make “an independent determination of parental

174   fitness” and find that the natural parent is not fit to parent his or her child. 149 A.3d

175   at 1083; see also In re J.O., supra, 174 A.3d at 881.5 Once the court has found by

176   clear and convincing evidence that the biological parent is unfit to parent the child,

177   the court may find that a waiver of the parent’s consent is in the child’s best interest.

178   In re W.D., 988 A.2d 456, 459 (D.C. 2010) (internal citation omitted).

179



            5
                We note that In re S.L.G., which remains good law, states that “the
      presumption in favor of the natural parent in a TPR or contested adoption proceeding
      is ‘rebutted only by a showing that the parent is either unfit or that exceptional
      circumstances exist that would make the continued relationship detrimental to the
      child’s best interest.’” 110 A.3d 1275, 1286 (D.C. 2015) (emphasis added; citation
      and footnote omitted).
                                                10

180         A parent’s “[f]itness refers to the parent’s intention and ability” to care “for a

181   child’s wellbeing and meet the child’s needs, with the basic inquiry focusing on

182   whether the parent is, or within a reasonable time will be, able to care for the child

183   in a way that does not endanger the child’s welfare.” In re J.O., supra, 174 A.3d at

184   881 (internal alternations and quotation marks omitted) (citing In re Ta.L., supra,

185   149 A.3d at 1082). The determination of whether a parent is unfit “is not merely a

186   restatement of the ‘best interests of the child’” but rather, fitness “is an independent

187   determination of parental ‘intention and ability over time.’” In re G.A.P., 133 A.3d

188   994, 998 n.11 (D.C. 2016) (quoting In re S.L.G., supra, 110 A.3d at 1287). The

189   ultimate purpose of this determination being, “to resolve the natural parent’s

190   capacity to ‘care for the child’ and protect the child against ‘undue risk of harm.’”

191   In re G.A.P., supra, 133 A.3d at 998 n.11 (quoting In re S.L.G., supra, 110 A.3d at

192   1287). Factors that may be considered in determining whether a parent is unfit

193   include:

194                past or ongoing child abuse, neglect, maltreatment, or
195                abandonment; a failure to maintain contact with, nurture,
196                or support the child; involvement in criminal or other
197                activities that are seriously inimical to a child’s welfare;
198                the inability or unwillingness to make reasonable efforts
199                to correct the behaviors or conditions that led to the child’s
200                removal from the parent’s custody, to provide a safe and
201                stable home for the child, or to meet a particular child’s
202                special needs; chronic drug or alcohol abuse; and mental
203                health issues or other impairments that demonstrably
204                interfere with the parent’s ability to care for the child or
205                that expose the child to undue risk of harm.
                                                11

206   In re S.L.G., supra, 110 A.3d at 1287 (internal citation omitted). The determination

207   of unfitness shall be focused on the parent’s willingness and ability and, because

208   unfitness is a separate determination, it should not be made by comparing the birth

209   parent’s fitness with that of the adoptive parent. Id. at 1288.

210

211         On appeal, T.M.S. makes the conclusory assertion that the trial court’s

212   findings that she has “long term ongoing unresolved mental health issues,” which

213   render her unfit to parent the girls, were not based on clear and convincing evidence.

214   We disagree. There is clear and convincing evidence in the record that supports the

215   trial court’s conclusion that T.M.S.’s mental illness negatively impacts her ability to

216   care for her children and renders her unfit to parent her three girls, given their

217   educational, physical, mental, and emotional needs. The trial court based this

218   conclusion on the testimony of Dr. King, Mr. Puckett, and Mr. Delehant, which it

219   credited and which were corroborated by the credited testimonies of two CFSA

220   social workers and two community support workers. The trial court acknowledged

221   that T.M.S.’s multiple mental health diagnoses, the primary being Adjustment

222   Disorder, cause her to have overly negative thoughts, an inability “to recognize the

223   gravity of her mental health needs,” and difficulties with exercising good judgment.

224   The trial court also acknowledged that T.M.S. is prescribed Zoloft and despite telling

225   her therapist that she takes it regularly, she admitted to her community support
                                                12

226   worker that she does not take her medication as prescribed. The court stated that it

227   was unable to fully credit T.M.S.’s testimony because she “refused to acknowledge

228   any factual basis for her children’s removal from her home” and “refused to answer

229   questions regarding her current mental health diagnosis” and ongoing struggles with

230   treatment. Finally, T.M.S.’s stipulation to suffering “from a mental illness that

231   impacted her ability to parent” her children, and “her failure to receive treatment”

232   formed an adequate basis for the children’s April 25, 2012 neglect adjudication.

233   T.M.S.’s circumstances have not significantly changed since then.

234

235         The fact that a parent has a mental illness does not, in and of itself, constitute

236   a lack of fitness to parent a child. In re D.S., 88 A.3d 678, 694 (D.C. 2014) (“[A]

237   parent’s poverty, ill health, or lack of education or sophistication, will not alone

238   constitute grounds for termination of parental rights.”) (quoting In re J.G., 831 A.2d

239   992, 1000-01 (D.C. 2003)). The court’s concern is with “the degree that such

240   [illness] affects the welfare of the child.” D.C. Code § 16-2353 (b)(2). The relevant

241   determination is whether the mental illness “demonstrably interfere[s] with the

242   parent’s ability to care for the child.” In re S.L.G., supra, 110 A.3d at 1287; see In

243   re P.B., 54 A.3d 660, 667 (D.C. 2012) (holding that in order to prove a child is

244   neglected, the government must not only show mental incapacity but “must also
                                                13

245   show a nexus between a parent’s mental incapacity and an inability to provide proper

246   parental care”) (internal quotation marks and citation omitted).

247

248         The trial court found that T.M.S. “has consistently failed to recognize the

249   gravity of her mental health needs and lack[s] motivation to address those needs,”

250   which prevents her from putting “the best interests of her children” above her own

251   personal desires. In addition to Dr. King’s recommendation that the children not be

252   returned to T.M.S.’s care, T.M.S.’s treating psychiatrist of six years, Dr. Steury, also

253   would not support T.M.S.’s efforts to gain custody of her children. Dr. Steury’s

254   reasoning was based on the fact that, during the six years he treated T.M.S., she was

255   “never . . . forthcoming with him regarding” the details of the girls’ removal from

256   her care. T.M.S. consistently lacked an appropriate perception of the gravity of her

257   behavior. When asked to support the girls with their academic struggles—the girls

258   have Individualized Education Plans (“IEP”) and have been diagnosed with learning

259   disabilities—T.M.S. refused to acknowledge their academic struggles and instead

260   responded, “my children are very intelligent.” In addition, despite A.S.’s and M.S.’s

261   diagnoses of obesity and other health concerns, T.M.S. insisted on giving her girls

262   large amounts of unhealthy food, including sweets and fast food, at visits.

263
                                               14

264         T.M.S. also was unwilling to address the problems that led to her children’s

265   removal in the first place. Before the trial court, T.M.S. denied that her children

266   were removed from her home because it was roach- and rodent-infested, lacked

267   electricity, that the sink and bathtub were clogged, and that trash and clutter were

268   strewn throughout her home, even though she previously stipulated to these

269   conditions. T.M.S. would only admit that her children were removed because their

270   educational needs were not being met because they missed a lot of school. Despite

271   the fact that T.M.S.’s home was unsuitable for her children, T.M.S. would not allow

272   the social workers to visit and assess the home before the TPR and adoption hearing.

273   Although T.M.S. regularly attended therapy with Mr. Puckett, he admitted that

274   T.M.S.’s progress with CBT has been extremely slow—what typically takes patients

275   one year to complete has taken T.M.S. over four years. As a result of her slow and

276   minimal progress, based on a recent psychological evaluation, the court ordered

277   T.M.S. to increase the frequency of her visits with Mr. Puckett. Mr. Puckett also

278   testified that if the three girls were returned to T.M.S., they would be a stressor on

279   her life, and she would need additional support to cope with the change.

280

281         The evidence in the record supports the trial court’s conclusion that T.M.S.

282   has a history of ongoing unresolved mental health issues that continue to impair her

283   judgment and her ability to parent her children. While T.M.S.’s efforts in seeking
                                                15

284   treatment and her regular visits with Mr. Puckett are commendable, her condition

285   has not significantly improved and it still impairs her ability to adequately assess

286   reality and respond appropriately to the needs of her children. To reiterate, the

287   evidence shows that T.M.S. is still dealing with a high level of anxiety surrounding

288   her children, which initially led to the deterioration of her home and the children’s

289   removal from her care. Further, T.M.S. still remains unable to acknowledge the

290   health, developmental, and emotional issues that her children are dealing with, which

291   negatively impacts her ability to support them in a meaningful way. Although

292   T.M.S. maintains that she wants her children back and will be able to care for them,

293   she has not exhibited concrete evidence of such an ability—for example, she

294   maintains that her home is clean and organized but has denied entry by the social

295   worker, Ms. Dogger. The combination of these conditions provides a firm basis for

296   the trial court’s ruling that T.M.S. “is not, and will not be within a reasonable amount

297   of time, able to care for the [children] in a way that does not endanger their welfare.”

298   It was therefore not an abuse of discretion for the magistrate judge and the associate

299   judge to find that T.M.S. is not fit to parent A.S., M.S., and T.S.

300

301

302
                                                16

303              b. The Trial Court’s Determination That Waiving T.M.S.’s Consent
304                 to the Adoption of Her Three Children Is Supported by Clear and
305                 Convincing Evidence
306

307           The paramount consideration in TPR and adoption cases is the best interest of

308   the child, which is presumptively served by placing the child with a fit natural parent.

309   However, this presumption is not absolute and must “give way” when clear and

310   convincing evidence shows that a parental placement is contrary to the child’s best

311   interest—either because the parent is unfit or because exceptional circumstances

312   exist that would make the continued relationship detrimental to the child’s best

313   interest. See In re S.L.G., supra, 110 A.3d at 1285-86; see also In re J.O., supra,

314   174 A.3d at 882.      The court must make a finding that the natural parent is

315   withholding her consent contrary to the best interests of the child. In re S.L.G.,

316   supra, 110 A.3d at 1285. In deciding what is in the child’s best interests, the court

317   shall look to the TPR factors because granting a petition for adoption over a natural

318   parent’s consent effectively terminates their rights. Id. “The court must weigh the

319   same statutory factors that are considered in a TPR proceeding to decide whether

320   termination is in the child’s best interest.” Id. Four of those factors are relevant

321   here:

322                  (1) the child’s need for continuity of care and caretakers
323                  and for timely integration into a stable and permanent
324                  home, taking into account the differences in the
325                  development and the concept of time of children of
326                  different ages;
                                               17

327
328                (2) the physical, mental and emotional health of all
329                individuals involved to the degree that such affects the
330                welfare of the child, the decisive consideration being the
331                physical, mental and emotional needs of the child;
332
333                (3) the quality of the interaction and interrelationship of
334                the child with his or her parent, siblings, relative, and/or
335                caretakers, including the foster parent; [and]
336
337                ...
338
339                (4) to the extent feasible, the child’s opinion of his or her
340                own best interests in the matter[.]
341

342   D.C. Code § 16-2353 (b). If, upon weighing these factors, the court finds that a

343   parent is withholding his or her consent contrary to the child’s best interests, then

344   the court may waive the parent’s consent.

345

346         The trial court applied the TPR framework and found that T.M.S. was not

347   entitled to the presumption that the girls’ best interests would be served by T.M.S.

348   The trial court weighed each of the factors and determined that the outcome favored

349   keeping the girls with D.R.M. We are satisfied that the trial court’s determinations

350   were supported by clear and convincing evidence in the record that the girls’ best

351   interests were served by placement with D.R.M. and that T.M.S.’s consent should

352   therefore be waived.

353
                                                18

354                    i. The Children’s Need for Continuity of Care and Caretakers

355

356         With respect to this first factor, the trial court emphasized that D.R.M. has

357   provided a stable and supportive family environment for the three girls. Although

358   T.M.S. has indicated she wants her girls back, the evidence of her lack of fitness

359   indicates that she will not be able to provide a stable home for the girls anytime soon.

360   The record does not indicate a reason to disturb the trial court’s determination that

361   this factor weighs in favor of keeping the girls under D.R.M.’s care.

362

363                   ii. The Physical, Mental, and Emotional Health of All
364                       Individuals Involved
365

366         In weighing this second factor, the trial court noted that D.R.M. has taken

367   every measure to maintain the girls’ health and development since the girls entered

368   D.R.M.’s care in December 2014; for example, D.R.M. takes the girls to the park to

369   stay active, encourages them in school, and has fully integrated them into her family

370   and her extended family. The children initially struggled with emotional and mental

371   health issues, including sadness, depression and abandonment issues, but their

372   conditions have improved since living with and adjusting to life with D.R.M., and

373   attending therapy.

374
                                                19

375          The trial court found that, in contrast, although T.M.S. is informed of the

376   girls’ IEP meetings and doctors’ appointments, she either does not attend or she

377   participates via telephone; further, although she is aware that her older girls are

378   considered obese, she insists on bringing the girls unhealthy food to scheduled visits.

379   The trial court noted that T.M.S. continues to battle her own mental health issues,

380   which negatively impact her ability to adequately take care of the three girls’ unique

381   physical, mental, and emotional needs. The trial court thus properly found that this

382   factor also weighs in favor of keeping the girls with D.R.M. and we discern no error.

383

384                  iii. The Quality of the Interaction and Interrelationship of the
385                       Children with Their Parent, Siblings, Relative, And/Or
386                       Caretakers, including the Foster Parent
387

388         The trial court weighed the third factor and concluded that the children love

389   T.M.S. but that their relationship with her is not healthy for them. During visits,

390   T.M.S. has overshared her health issues with her children including that she has high

391   blood pressure, “she might die,” that “her tooth was falling out” and that she had

392   problems with her hair. These statements caused the two older girls, A.S. and M.S.,

393   a lot of stress and worry over her well-being. The girls’ therapist, Mr. Delehant,

394   testified that T.M.S.’s emotional state “could be anywhere from excited to

395   depressed, to tearful, confused, [or] happy,” which made the children “anxious.”

396   The oldest child, A.S., acknowledged that T.M.S.’s home is “not a good place to
                                                20

397   return to for her and her sisters” and the middle child, M.S., “wishes things were

398   better” with T.M.S.

399

400         The trial court determined that living with D.R.M. has given M.S. a “sense of

401   safety.” The trial court credited Mr. Delehant’s testimony that the girls were initially

402   “more withdrawn” and “anxious” with D.R.M. but have adjusted well to her and

403   now have a calm and trusting demeanor with “very good signs of attachment and

404   bonding.”    Further, the trial court relied on community support worker Ms.

405   Singleton’s testimony that the girls are bonded to D.R.M. and her daughter as M.S.

406   “really really likes D.R.M.’s daughter.” The trial court ultimately concluded that the

407   girls have a loving and trusting relationship with D.R.M., who supports them in

408   every aspect of their lives and is a reliable mother to them. Further, the trial court

409   noted that although the children love T.M.S. and have a relationship with her that

410   cannot be discounted, the overall quality of the interactions and interrelationship of

411   the children with D.R.M. is substantially greater. Therefore, the trial court did not

412   abuse its discretion in finding by clear and convincing evidence that this factor

413   weighed in favor of the adoption.

414

415

416
                                                 21

417                   iv. The Children’s Opinion of Their Own Best Interests

418

419         The trial court weighed this fourth factor and credited the testimony of Dr.

420   King that the children wanted to live with their adoptive mother and not their

421   biological mother. The girls’ guardian ad litem as well as their social worker Ms.

422   Dogger also testified in support of the adoption. According to the testimony of Mr.

423   Delehant and Dr. King, which the trial court credited, the children understood what

424   adoption meant and that there was a possibility that they may no longer have visits

425   with T.M.S., and all three still wished to be adopted by D.R.M. The trial court did

426   not abuse its discretion by concluding the children wanted to be adopted by D.R.M.

427

428         The trial court did not err in finding by clear and convincing evidence that the

429   relevant statutory factors weighed in favor of keeping the girls with D.R.M., and

430   concluding that it was in the girls’ best interests to terminate T.M.S.’s parental rights

431   and grant the adoption petition by D.R.M.

432

433                                       III.   Conclusion

434

435         T.M.S.’s significant mental health diagnoses and challenges severely impact

436   her ability to care for her children and render her unfit to parent A.S., M.S., and T.S.,
                                                22

437   given their specific learning disabilities and physical and emotional health concerns.

438   The magistrate judge’s findings were supported by clear and convincing evidence in

439   the record demonstrating that T.M.S. is not fit to parent the girls and which satisfies

440   each of the applicable TPR factors. In re J.G., supra, 831 A.2d at 1001. The

441   adoption is necessary to protect the girls “from protracted legal limbo” and “to afford

442   them a stable and permanent home,” which T.M.S. is unable to provide. Id. at 1004.

443

444                                                                 Affirmed.